DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action responds to the amendment and argument filed by applicant on May 25, 2021.

Status of the Claims
Claims 1-20 are pending.
Claims 1-7, 9-12, 14 and 18-19 are currently amended.
Claim 20 is new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyakawa (US 2017/0221036), in view of Degrassi (US 2016/0180658).
With respect to claims 1 and 14 Miyakawa discloses a sales register apparatus (abstract), comprising: 
a vertical scanner that includes a reading window oriented vertically and facing an
operator side of the sales register apparatus and is configured to read, via the reading window, commodity information about a commodity to be purchased (abstract and paragraph [0028] discloses a scanner which can be vertical);

Miyakawa discloses all of the limitations above but does not explicitly disclose the feature of a sound output section with a single speaker configured to output sounds concerning the registration processing in a vertical direction such that the sounds reach both the operator side of the sales register apparatus and a customer side that is one side of the sales register apparatus that is opposite to the operator side.  
However, Degrassi teaches the feature of a single speaker configured to output sounds concerning the transaction to an operator of the register on one side of the register and the customer on an opposite side of the register (abstract, claim 1 and paragraph [0010] discloses that the system can be configured in “handheld devices such as a smart phone, a bar code scanner, optical code reader and the like, a data capture terminal connected to a handheld device, desktop, laptop or notebook computer, an automated teller machine, a kiosk, a vending machine, a payment machine, facsimile machine, a point of sale device, a ring scanner and the like”).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Miyakawa to include the feature of a sound output section with a single speaker configured to output sounds concerning the transaction to an operator of the register on one side of the register and the customer on an opposite side of the register, as taught by Degrassi in order to facilitate the registration.
With respect to claim 2, Degrassi further teaches the feature, a housing that houses the speaker, wherein the sounds are output from a gap in the housing (paragraph [0010] discloses that the system can be configured in “handheld devices such as a smart phone, a bar code scanner, optical code reader and the like, a data capture terminal connected to a handheld device, 
With respect to claim 3, Miyakawa further teaches the feature wherein the sounds reach the customer side via a first sound propagation path and the operator side via a second sound propagation path (paragraphs [0010] and [0020] discloses speakers that can be configured in any settings).
With respect to claim 4, Degrassi further teaches the feature, wherein a primary sound output direction of the speaker is upward (paragraphs [0010] and [0020] discloses speakers that can be configured in any settings).
With respect to claim 5, Miyakawa discloses the feature, an adjustable display mount above the vertical scanner for mounting an operator display (paragraphs [0010] and [0028]), and 
Degrassi further teaches the feature, wherein the speaker is positioned such that each of the first and second sound propagation paths passes through an opening in the adjustable display mount (paragraphs [0010] and [0020] discloses speakers that can be configured in any settings).
With respect to claim 6, Miyakawa discloses the feature, wherein an adjustable display mount above the scanner for mounting an operator display (paragraphs [0010] and [0028]), and 
Degrassi further teaches the feature of sound propagation paths through an opening in the adjustable display mount (paragraphs [0010] and [0020] discloses speakers that can be configured in any settings).
With respect to claim 7, Degrassi further teaches the feature, wherein the speaker is below the vertical scanner, and the sound reach the customer side via a first sound propagation path passing below the scanner and the operator side second sound propagation (paragraphs [0010] and [0020] discloses speakers that can be configured in any settings).
claim 8, Degrassi further teaches the feature, wherein a primary sound output direction of the speaker is downward (paragraphs [0010] and [0020] discloses speakers that can be configured in any settings).
With respect to claim 9, Degrassi further teaches the feature, 
a housing that houses the scanner and the speaker wherein each of the first and second sound propagation paths includes a plurality of holes in an outer surface of (paragraphs [0010] and [0020] discloses speakers that can be configured in any settings).
With respect to claim 10, Degrassi further teaches the feature, wherein sound propagation paths includes a plurality of holes in an outer surface of a housing of the register apparatus (paragraphs [0010] and [0020] discloses speakers that can be configured in any settings).
With respect to claim 11, Degrassi further teaches the feature, wherein the speaker outputs audible signals without distinguishing audible signals according to intended recipient (paragraphs [0010] and [0020] discloses speakers that can be configured in any settings).
With respect to claim 12, Miyakawa discloses the feature, further comprising: an operator display facing the operator side (paragraphs [0010] and [0028]), and 
Degrassi further teaches the feature, wherein the speaker is on an upper end portion of the operator display (paragraphs [0010] and [0020] discloses speakers that can be configured in any settings).
With respect to claim 13, Degrassi further teaches the feature, wherein the sounds include at least one of recorded voice messages and tones (abstract, paragraphs [0010] and [0020]).
claim 15, Degrassi further teaches the feature, wherein the speaker is on an upper end of the operator display and facing upward (paragraphs [0010] and [0020] discloses speakers that can be configured in any settings).
With respect to claim 16, Degrassi further teaches the feature, wherein the speaker is on an upper end of the housing adjacent to the tiltable display mount (paragraphs [0010] and [0020] discloses speakers that can be configured in any settings).
With respect to claim 17, Degrassi further teaches the feature, wherein the speaker is in the housing below the vertical scanner and facing downward (paragraphs [0010] and [0020] discloses speakers that can be configured in any settings).
With respect to claim 18, Degrassi further teaches the feature, the sounds reach the customer via a first sound propagation path and the operator via_a second sound propagation path that is different from the first sound propagation path, and
wherein each of the first and second sound propagation paths passes one of a plurality of holes in an outer surface of the housing (paragraphs [0010] and [0020] discloses speakers that can be configured in any settings).
With respect to claim 19, Degrassi further teaches the feature, wherein the speaker outputs audible signals for the customer without distinguishing audible signals according to intended recipient (paragraphs [0010] and [0020] discloses speakers that can be configured in any settings).
With respect to claim 20, Degrassi further teaches the feature wherein the speaker is
above the scanner and partially covered by the adjustable display mount (paragraphs [0010] and [0020] discloses speakers that can be configured in any settings).

Response to Arguments
Applicant's arguments filed on May 25, 2021 have been fully considered but they are not persuasive. 
Applicant argues that, 
Miyakawa is completely silent regarding a vertical scanner, let alone a reading window thereof. It merely teaches that the clerk 21 registers commodities to be purchased using the scanner 11¢ or other input devices (e.g., a touch panel). See para. [0041]. Without any further description, a skilled person would not be able to understand that the scanner 11e is a vertical scanner and has a reading window facing an operator side. Thus, Miyakawa fails to teach which direction the reading window faces, and thus fails to teach the feature “a vertical scanner that includes a reading window oriented vertically and facing an operator side of the sales register apparatus,” as recited in amended claims 1 and 14.
Additionally, as indicated by the Examiner on pages 2 and 3 of the pending Office
Action, Miyakawa clearly fails to teach any speaker that output sounds concerning the
transaction to the operator and the customer located on opposite sides of the apparatus.
Thus, Miyakawa fails to teach the above-recited features of amended claims 1 and 14.”
Examiner notes that, paragraph [0028] of Miyakawa reference discloses scanner which can be vertical. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687